UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 2, 2010 Servotronics, Inc. (Exact name of registrant as specified in its charter.) Commission File Number: 001-07109 Delaware 16-0837866 (State or other jurisdiction (IRS Employer of incorporation) Identification No.) 1110 Maple Street Elma, New York 14059-0300 (Address of principal executive offices, including zip code) (716) 655-5990 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders At the Annual Meeting of Stockholders held on July 2, 2010, the stockholders (i) elected the four director nominees and (ii) ratified the appointment of Freed Maxick & Battaglia, CPAs, PC as the Company’s independent registered public accounting firm for the 2010 fiscal year. The results of the voting for the four director nominees were as follows: Name For Withhold Authority Broker Non-Votes Dr. William H. Duerig Mr. Donald W. Hedges Mr. Nicholas D. Trbovich, Jr. Dr. Nicholas D. Trbovich The results of the voting for the ratification of Freed Maxick & Battaglia, CPAs, PC as the Company’s independent registered public accounting firm for the 2010 fiscal year were as follows: For Against Abstentions Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Servotronics, Inc. Date: July 6, 2010 By: /s/Cari L. Jaroslawsky Cari L. Jaroslawsky Chief Financial Officer
